Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed 02/10/2020 is entered.  Claims 1-18 and 20 are currently pending.  
It is noted the original claims were misnumbered, e.g., missing a claim 19; the preliminary amendment adds and cancels a claim 19, which helpfully corrects the clarity and numbering of the claims.  
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim 1-14, drawn to a composition.
Group II, claims 15 and 16, drawn to processes of producing cooling and heating.
Group III, claim 17, drawn to a method of replacing R-410A.
Group IV, claims 18 and 20, drawn to a system/apparatus.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention a posteriori because even though the inventions of these groups require the technical feature of a composition and/or a refrigerant consisting essentially of about 42 to about 59 wt.% difluoromethane, about 33 to about 53 wt.% 2,3,3,3-tetrafluoropropene, and about 1 to about 9 wt.% carbon dioxide, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Yana Motta et al. (US 2015/0315446, an IDS reference).  Yana Motta et al. teaches a composition/refrigerant comprising about 17 to about 40 wt.% difluoromethane “HFC-32”, about 51 to about 83 wt.% a tetrafluoropropene, and greater than about 0 to about 9 wt.% CO2 (abstract).  Yana Motta et al. teaches the tetrafluoropropene is preferably 2,3,3,3-tetrafluoropropene (para. 0020).  The disclosed ranges of tetrafluoropropene and CO2 overlap and/or lie within the claimed 2,3,3,3-tetrafluoropropene and CO2 ranges.  Even though the claimed difluoromethane range do not overlap or lie inside the ranges disclosed by Yana Motta et al., there is a prima facie case of obviousness of the claimed ranges over those of Yana Motta et al. since the end points of the difluoromethane ranges are merely close such that one skilled in the art would have expected them to have the same properties.  Note that both the reference and instant claims also recite the term “about” to describe the end points of the ranges, which allows for concentrations slightly outside the ranges and further narrows the differences between the instantly claimed ranges and disclosed ranges in the prior art.  For example, the claims recite “about 42” wt.% as the lower bound of difluoromethane, which is approximately the same as the “about 40” wt.% upper bound of difluoromethane disclosed in the reference.  41 wt.%, or even 40-42 wt.%, difluoromethane reads on both the claimed “about 42” wt.% lower boundary and reference’s “about 40” wt.% upper boundary.  Further note that Applicant has actually provided evidence and demonstrated the claimed composition/refrigerant has substantially the same properties as composition/refrigerant encompassed by Yana Motta et al. by comparing the properties of various difluoromethane/2,3,3,3-tetrafluoropropene/CO2 mixtures.  See an excerpt of Table 1 taken from the original specification, below, comparing a 40/51/9 mixture representative of Yana Motta et al.’s composition vs 42/50-53/5-8 mixtures representative of the claimed composition.  

    PNG
    media_image1.png
    242
    535
    media_image1.png
    Greyscale

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
March 31, 2021